 

Exhibit 10.35

ADDENDUM TWO

53. Agreed Commencement Date

The agreed Commencement Date for this Lease shall be March 1, 2012.

54. Additional Space

There shall be added to the Premises as of the Commencement Date approximately
574 square feet of first floor warehouse space. Initial Base Monthly Rent for
this space shall be $574.00 (Five Hundred, Seventy-Four Dollars). For the
purposes of this Lease, this warehouse space shall be considered an addition to
the Initial Premises of approximately 19,916sf, as listed on the Basic Lease
Information page, bringing the Initial Base Monthly Rent for the Premises to
$23,680.00 (Twenty-Three Thousand, Six Hundred Eighty Dollars).

55. In all other matters not inconsistent with the above, the Lease shall remain
in full force and effect.

 

Lessee

 

Lessor

 

 

 

/s/ Emil Kakkis

3/7/2012

 

/s/ J.Warz

3/7/2012

 

 

 

 

Emil Kakkis, CEO

Date

 

J.Warz,VP

Date

 

 

 

Ultragenyx Pharmaceutical, Inc.

 

Condiotti Enterprises, Inc.

 

 